Citation Nr: 0410840	
Decision Date: 04/26/04    Archive Date: 05/06/04

DOCKET NO.  96-30 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Whether the rating decision dated April 6, 1987, which denied 
entitlement to service connection for residuals of a hysterectomy, 
contained clear and unmistakable error. 

2.  Entitlement to an effective date prior to September 2, 1992, 
for the grant of entitlement to service connection for the 
residuals of a hysterectomy.



REPRESENTATION

Appellant represented by:	Daniel D. Wedemeyer, Attorney at Law



WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. M. Fogarty, Counsel


INTRODUCTION

The appellant served on active duty from November 1971 to October 
1976.

This matter was originally before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions from the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  
In an April 1998 decision, the Board remanded the issue of 
entitlement to an earlier effective date prior to September 2, 
1992, for the grant of entitlement to service connection for the 
residuals of a hysterectomy, to the RO.  Additionally, the issue 
of whether the rating decision dated April 6, 1987, which denied 
entitlement to service connection for residuals of a hysterectomy, 
contained clear and unmistakable error was referred to the RO on 
the basis that it was not ripe for appellate review.  

In a February 2001 decision, the Board denied entitlement to an 
effective prior to September 2, 1992, for the grant of entitlement 
to service connection for the residuals of a hysterectomy.  The 
Board also found that it did not have jurisdiction over the issue 
of whether the rating decision dated April 6, 1987, which denied 
entitlement to service connection for residuals of a hysterectomy, 
contained clear and unmistakable error on the basis that a 
substantive appeal had not been filed.  In a July 2003 decision, 
the Unites States Court of Appeals for Veterans Claims (Court) 
vacated the Board's February 2001 decision and remanded the issues 
of entitlement to an effective prior to September 2, 1992, for the 
grant of entitlement to service connection for the residuals of a 
hysterectomy, and whether the rating decision dated April 6, 1987, 
which denied entitlement to service connection for residuals of a 
hysterectomy, contained clear and unmistakable error to the Board 
for further consideration.  Thus, these matters are once again 
before the Board for appellate consideration.



FINDINGS OF FACT

1.  In an April 6, 1987 rating action, the RO denied entitlement 
to service connection for residuals of a dilation and curettage (D 
& C), hysterectomy.  

2.  The April 6, 1987 rating action failed to consider and apply 
the provisions of 38 C.F.R. §§ 3.303(b) and 3.304, and therefore 
contained an error of law that, had it not been made, would have 
manifestly changed the outcome of the decision at the time it was 
made.  

3.  The appellant's original claim of entitlement to service 
connection for residuals of a D & C, hysterectomy, was received on 
January 28, 1987.



CONCLUSIONS OF LAW

1.  The unappealed April 6, 1987 rating action, which denied 
entitlement to service connection for residuals of a hysterectomy, 
was clearly and unmistakably erroneous.  38 C.F.R. § 3.105(a) 
(2003).

2.  The criteria for the assignment of an effective date of 
January 28, 1987, for the grant of service connection for 
residuals of a hysterectomy, have been met.  38 U.S.C.A. §§ 5107, 
5110 (West 2002); 38 C.F.R. § 3.400 (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that the notice and duty to assist 
provisions of the Veterans Claims Assistance Act of 2000, 38 
U.S.C.A. § 5103A (West 2002), are not applicable to claims 
alleging clear and unmistakable error (CUE).  See Livesay v. 
Principi, 15 Vet. App. 165 (2001).  In regard to the appellant's 
claim of entitlement to an earlier effective date, the Board 
concludes that in light of the favorable decision herein, any 
failure on the part of VA to comply with the notice and duty to 
assist provisions of the VCAA in regard to this issue is not 
prejudicial to the appellant.  See Bernard v. Brown, 4 Vet. App. 
384 (1993). 

The Board further notes that the issue of whether the rating 
decision dated April 6, 1987, which denied entitlement to service 
connection for residuals of a hysterectomy, contained clear and 
unmistakable error is properly before the Board for appellate 
consideration.  In September 1996, the appellant filed a VA Form 9 
expressing her disagreement with a July 1996 rating action which 
determined that the April 6, 1987 rating action did not contain 
clear and unmistakable error.  This document satisfies the 
requirements of a Notice of Disagreement.  See 38 C.F.R. § 20.201.  
In January 1997, the appellant's representative at the time filed 
a VA Form 646 and listed the issue of whether the rating decision 
dated April 6, 1987, which denied entitlement to service 
connection for residuals of a hysterectomy, contained clear and 
unmistakable error as being on appeal.  The representative stated 
that the appellant's current problems existed at the time of her 
separation from service and that she was entitled to benefits from 
the date of her original claim.  The Board finds this document 
satisfies the requirements of a Substantive Appeal, even though a 
Statement of the Case had not yet been issued.  See 38 C.F.R. § 
20.202; Archbold v. Brown, 9 Vet. App. 124, 132 (1996).  Thus, 
this matter is properly before the Board for appellate 
consideration.  

Analysis

A review of the record reflects that the appellant originally 
sought entitlement to service connection for residuals of a 
hysterectomy in January 1987.  In an April 6, 1987 rating action, 
the RO denied entitlement to service connection for residuals of a 
D & C, hysterectomy.  The appellant did not file a notice of 
disagreement as to the April 6, 1987 rating action, and now claims 
that the decision was clearly and unmistakably erroneous.

The evidence of record at the time of the April 6, 1987 rating 
action consisted of service medical records dated from November 
1971 to October 1976, and a VA examination report dated in 
February 1987.  Upon enlistment examination, the appellant's 
systems were clinically evaluated as normal, with the exception of 
full dentures and birthmarks.  Clinical records demonstrate that 
the appellant was seen in September 1974 for complaints of 
amenorrhea since June with current spotting, but no pain.  In 
October 1974, the appellant complained of vaginal bleeding for 19 
days.  In October 1974, the appellant underwent a D & C, and it 
was noted that a previous D & C had been performed 14 months 
earlier for abnormal uterine bleeding.  An October 1974 tissue 
examination report notes a diagnosis of late secretory 
premenstrual endometrium with no areas of atypia.  A January 1975 
clinical record notes chronic anovulation and oligo-amenorrhea.  
The appellant complained of bleeding off and on for the past 25 
days.  Pelvic examination was noted to be within normal limits.  
An April 1975 clinical record notes the appellant had failed to 
have withdrawal bleeding after taking medication.  A January 1976 
clinical record reflects a complaint of spotting and notes a long 
history of irregular menses.  An impression of oligo-ovulation and 
rule out pregnancy was noted.  A February 1976 clinical record 
notes spotting and excessive loss of blood during the night.  In 
June 1976, the appellant complained of vaginal bleeding for three 
weeks.  An impression of dysmenorrhea was noted.  Upon separation 
examination dated in October 1976, oligo-ovulatory was noted.  In 
her October 1976 Report of Medical History, the appellant reported 
a change in her menstrual pattern.

Upon VA examination dated in February 1987, bimanual pelvic 
examination revealed vaginal tenderness to palpation and no 
ovarian masses, although palpation in both lower quadrants 
elicited moderate amounts of pain without guarding or rebound.  
The examiner noted the appellant had a history of menorrhagia, 
status post hysterectomy in 1978, and later developed chronic, 
crampy abdominal pain and constipation.  The examiner noted that 
the appellant's chronic abdominal pain had defied explanation to 
date, but was likely related to functional bowel disease.  The 
examiner noted that because of the appellant's history of 
dyspareunia and pelvic pain, further examination ultrasonically 
was recommended to determine if there was any evidence of 
endometriosis or ovarian masses or cysts.  The examiner also noted 
that the appellant's menorrhagia was effectively treated with the 
hysterectomy.  The examiner stated it could conceivably be related 
to endometriosis if such were found to be present.  

As previously noted, the appellant's claim of entitlement to 
service connection for residuals of a D & C, hysterectomy was 
denied in an April 6, 1987 rating action.  The rating action noted 
that an uncomplicated D & C was performed in October 1974 and 
examination upon release from active duty showed nothing other 
than oligo-ovulation.  The rating action also noted that 
dysmenorrhea was not a ratable entity.  The appellant was notified 
of the rating decision in an April 15, 1987 letter from the RO.  
The April 1987 RO letter included notice of procedural and 
appellate rights.  The appellant did not file a notice of 
disagreement as to the April 6, 1987 rating action.  The appellant 
now contends that the April 6, 1987 rating action denying service 
connection for residuals of a hysterectomy was clearly and 
unmistakably erroneous.  

The law grants a period of one year from the date of the notice of 
the result of the initial determination for the filing of an 
application for review on appeal; otherwise, that decision becomes 
final and is not subject to revision in the absence of new and 
material evidence or clear and unmistakable error.  See 38 
U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 3.105(a), 20.302, 20.1103 
(2003).  Where evidence establishes clear and unmistakable error, 
the prior decision will be reversed or amended.  See 38 C.F.R. § 
3.105(a).

The Court has set forth a three-pronged test to determine whether 
CUE is present in a prior determination: (1) either the correct 
facts, as they were known at the time, were not before the 
adjudicator (i.e., more than a simple disagreement as to how the 
facts were weighed or evaluated) or the statutory or regulatory 
provisions extant at the time were incorrectly applied, (2) the 
error must be "undebatable" and of the sort "which, had it not 
been made, would have manifestly changed the outcome at the time 
it was made," and (3) a determination that there was CUE must be 
based on the record and law that existed at the time of the prior 
adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 
(1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-314 
(1992) (en banc)).

In addition, the Court has explained that, when a claim for CUE is 
stated,

	[i]t must always be remembered that CUE is a very specific 
	and rare kind of 'error.' It is the kind of error, of fact or 
law, 
	that when called to the attention of the later reviewers 
compels 
	the conclusion, to which reasonable minds could not differ, 
that 
	the result would have been manifestly different but for the 
error. 
	Thus, even where the premise of error is accepted, if it is 
not 
	absolutely clear that a different result would have ensued, 
the 
	error complained of cannot be, ipso facto, clear and 
unmistakable 
	error.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993); en banc 
	review denied, February 2, 1994.

Moreover, the Court noted that there is a presumption of validity 
to otherwise final decisions such that, where such decisions are 
collaterally attacked (as in the case of a CUE claim), the 
presumption is even stronger.  Fugo v. Brown, 6 Vet. App. at 44.

Claims for findings of CUE in prior rating decisions must be 
raised with specificity.  The Court has held that "simply to claim 
CUE on the basis that previous adjudications had improperly 
weighed and evaluated the evidence can never rise to the stringent 
definition of CUE.  Similarly, neither can broad-brush allegations 
of 'failure to follow the regulations' or 'failure to give due 
process,' or any other general, non-specific claim of 'error' be 
considered valid CUE claims."  Fugo v. Brown, 6 Vet. App. at 44.

In view of the standard that error must be undebatable and about 
which reasonable minds cannot differ, the benefit of the doubt 
rule of 38 U.S.C.A. § 5107 (West 2002) can never be applicable in 
a claim of CUE.  Cue either exists undebatably or there is no CUE 
within the meaning of 38 C.F.R. § 3.105(a); See also Russell v. 
Principi, 3 Vet. App. at 314.

In the present case, the record reflects that the appellant failed 
to perfect an appeal of the April 6, 1987 rating decision, which 
denied entitlement to service connection for residuals of a D & C, 
hysterectomy.  The appellant was notified of the RO's decision in 
an April 15, 1987 letter.  The Board recognizes that the appellant 
has asserted that she never received the April 15, 1987 RO letter 
notifying her of the rating decision and her appellate rights.  
However, a review of the record reflects that the April 15, 1987 
RO letter notifying the appellant of the rating decision and her 
appellate rights was mailed to the address provided by the 
appellant on her January 1987 original claim.  The letter was not 
returned by the United States Postal Service as undeliverable, and 
thus the appellant is presumed to have received the letter.  See 
Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing Ashley v. 
Derwinski, 2 Vet. App. 62, 64-65 (1992) (discussing that the 
presumption of regularity of the administrative process applies to 
notices mailed by the VA)).  Thus, the April 6, 1987 rating 
decision became final and may be revised only if CUE is found.  
See 38 C.F.R. § 3.105.

In support of her claim for CUE, the appellant and her 
representative argue that the medical evidence before the RO at 
the time of the April 1987 rating action included service medical 
records and medical records from Fairbanks Memorial Hospital.  The 
appellant argues that this evidence established no pre-service 
gynecological condition, the onset of abnormal uterine bleeding in 
service, and a total hysterectomy due to persistent and recurrent 
bleeding two years after discharge from service.  The appellant 
further argues that the RO's analysis that the evidence did not 
show any residuals of a D & C on separation examination 
mischaracterizes the medical evidence and evinces a failure to 
apply 38 C.F.R. § 3.303.  

In considering the appellant's CUE claim, the Board must review 
the evidence which was of record at the time of the April 1987 
rating decision and apply the law as it existed at that time.  A 
determination of clear and unmistakable error must be based n the 
record and the law that existed at the time of the prior 
unappealed decision.  See Eddy v. Brown, 9 Vet. App. 52, 57 
(1996). 

Contrary to the appellant's assertions, a review of the record 
reflects that medical records from Fairbanks Memorial Hospital 
were not of record at the time of the April 6, 1987 rating action.  
The record demonstrates that medical records from Fairbanks 
Memorial Hospital were not received by the RO until September 
1992.  Thus, the only evidence for consideration by the RO was the 
service medical records and the February 1987 VA examination 
report.  However, that evidence does demonstrate two D & C 
procedures during service and continued post-operative abnormal 
bleeding during the remainder of the appellant's military service.  
Upon VA examination in February 1987, the examiner noted that the 
appellant was status post hysterectomy in 1978 with a history of 
menorrhagia.  The examiner also stated that the menorrhagia was 
effectively treated with the hysterectomy.  

A review of the April 6, 1987 rating action reflects no reference 
to or mention of 38 C.F.R. §§ 3.303(b) or 3.304(b) (1986).  The 
rating action recites the appellant's history of abnormal uterine 
bleeding, a D & C in 1974, and a hysterectomy in 1978, but fails 
to provide any reasoning for denying her claim, other than no 
residuals of 
D & C shown on separation examination.  However, the appellant's 
service medical records clearly demonstrate continued abnormal 
uterine bleeding after the 1974 
D & C and the appellant reported a change in her menstrual pattern 
on her Report of Medical History at separation.  Thus, the rating 
action failed to discuss or apply 38 C.F.R. §§ 3.303(b) or 
3.304(b) in light of this evidence.

As the evidence at the time of the April 6, 1987 rating action 
clearly showed no evidence of abnormal uterine bleeding prior to 
service, multiple instances of and treatment for abnormal uterine 
bleeding during service, and a hysterectomy (noted by the February 
1987 VA examiner to have resolved the appellant's menorrhagia) 
less than two years after discharge from service, the Board 
concludes that the failure to apply the provisions of 38 C.F.R. §§ 
3.303 and 3.304 is an error of law that, had it not been made, 
would have manifestly changed the outcome of the decision at the 
time it was made.  See 38 C.F.R. § 3.105(a).  Accordingly, the 
Board finds the April 6, 1987 rating decision was clearly and 
unmistakably erroneous.  

In regard to the appellant's claim of entitlement to an effective 
date prior to September 2, 1992, for the grant of entitlement to 
service connection for the residuals of a hysterectomy, statutory 
and regulatory provisions specify that unless otherwise provided, 
the effective date of an evaluation and award of pension, 
compensation or dependency and indemnity compensation based on an 
original claim will be fixed in accordance with the facts found, 
but will not be earlier than the date of receipt of the claimant's 
application.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

The date of receipt of a claim is the date on which a claim, 
information, or evidence is received by the VA.  38 C.F.R. § 
3.1(r) (2003).  A "claim" is defined broadly to include a formal 
or informal communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a benefit.  
See 38 C.F.R. § 3.1(p) (2003); Brannon v. West, 12 Vet. App. 32, 
34-5 (1998).  Any communication indicating an intent to apply for 
a benefit under the laws administered by VA may be considered an 
informal claim provided it identifies, but not necessarily with 
specificity, the benefit sought.  See 38 C.F.R. § 3.155(a) (2003); 
Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  

The record reflects that the appellant's original claim seeking 
entitlement to service connection for residuals of a D & C, 
hysterectomy, was received on January 28, 1987.  There are no 
documents or communications prior to that date which could be 
construed as an informal claim for benefits.  In light of the 
Board's finding herein that the April 6, 1987 rating action 
contained clear and unmistakable error, the proper effective date 
for the grant of entitlement to service connection for residuals 
of a hysterectomy is January 28, 1987, the date the appellant's 
claim was received by the RO.  








(Continued on the Next Page)

ORDER

The April 6, 1987 rating action, which denied entitlement to 
service connection for residuals of a hysterectomy, was clearly 
and unmistakably erroneous.

An effective date of January 28, 1987, is warranted for the grant 
of service connection for residuals of a hysterectomy, subject to 
the controlling laws and regulations governing the payment of 
monetary benefits.  



	                     
______________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



